The Attorney           General of Texas
                                                         December 31, 1982
MARK WHITE
Attorney General

                                        Honorable Ray Farabee, Chairman        opinion No. MW-567
Supreme      Court Building             State Affairs Committee
P. 0. em 12548
Austin,   TX. 78711. 2548
                                        Texas State Senate                      Re:   Construction of article
5121475-2501                            Room 411, State Archives Building       III, section 49-b of the Texas
Telex    9101874-1367                   Austin, Texas   78711                   Constitution
Telecopier     5121475-0266
                                        Dear Senator Farabee:
1607 Main Sl.. Suite 1400
Dallas, TX. 75201.4709                       Article III, section 49-b of the Texas Constitution establishes
2141742.8944                            the Veterans Land Fund. See also Nat. Res. Code S5161.171, et seq.
                                        This fund, which is administered by the Veterans Land Board, is used
                                        to purchase tracts of land which are then sold to veterans who meet
4824 Alberta       Ave., Suite    160
El Paso. TX.       799052793
                                        certain prescribed criteria.
915/533-3484
                                             In 1977, Texas voters approved various amendments to article III,
                                        section 49-b, including the following:
1220 Dallas Ave., Suite 202
Houston.     TX. 77002-6986
7131650-0666
                                                  The unmarried surviving spouses of veterans who
                                                  died in the line of duty may also apply=
                                                  purchase a tract through the Board provided the
606 Broadway.         Suite 312                   deceased veterans meet the requirements set out in
Lubbock.     TX.    79401-3479
                                                  this Article.... (Emphasis added).
8061747-5238

                                        Your inquiry concerns this provision. Specifically, you ask whether
4309 N. Tenth, Suite S                  the unmarried surviving spouse of a veteran who received an honorable
McAllen,     TX. 78501-1685             discharge from the Marine        Corps in    1960 and    died of     a
5121682.4547
                                        service-connected disability in 1973 is eligible to apply to purchase
                                        a tract of land. We understand that the Veterans Administration has
200 Main Plaza, Suite 400               in fact determined that the injury which led to this particular
San Antonio,  TX. 78205.2797            veteran's death was service-connected. We further understand that at
5121225.4191                            the time of his death, this veteran was eligible to participate in the
                                        Veterans Land Program but had never chosen to do so.
An Equal      Opportunity/
Affirmative     Action     Employer          The answer to your question necessarily turns on the meaning of
                                        the phrase "died in the line of duty." The surviving spouse about
                                        whom you are concerned is eligible to apply to purchase the
                                        aforementioned land only if the scope of this phrase is broad enough
                                        to include a veteran whose death resulted from a service-connected
                                        injury but occurred thirteen years after he was discharged from the
                                        service. See Tex. Const. art. III, §49-b (definition of "veteran").




                                                                  p. 2088
Honorable Ray Farabee - Page 2    (Mw-567)




     This phrase is not defined in article III, section 49-b or in the
statutes governing the Veterans Land Board. See Nat. Res. Code
§§161.001, et seq. Similarly, neither the bill analysis of S.J.R. No.
13, which proposed the 1977 amendments to article III, section 49-b.
nor the federal statutes governing the Veterans Administration, see 38
U.S.C. sections 101, et seq., shed any light on its meaning. Compare
38 U.S.C. 5105 (standards for determining whether injury or disease is
incurred "in the line of duty"). Thus, the question must be: what
was the intent of the legislature in proposing this amendment and of
the voters in approving it?

     At first glance, the phrase "died in the line of duty" would
appear to embrace only those veterans who actually died while in
active service. We cannot, however, imagine any reason why those who
proposed and approved this amendment would have wanted it to be
construed so rigidly. Nor can we conceive of any sound policy
arguments in favor of such a construction. On the contrary, we
believe that it is far more likely that those who sponsored and
ratified the amendment intended the opposite construction. If an
otherwise eligible veteran sustained an injury while in the line of
duty and died soon thereafter, while still in active service, his
spouse would be eligible to apply to purchase a tract of land. We see
no reason why she should be disqualified simply because her spouse had
the misfortune not to die until later, after being discharged from the
service. The fact that her spouse's death occurred after a lengthy
period of time should not, in our opinion, be dispositive of her
eligibility under this provision.

     We therefore conclude that the spouse about whom you inquired is
not automatically disqualified from applying for a tract of land under
article III, section 49-b. Whether she is in fact eligible to
purchase the land under all other applicable criteria is, of course.
beyond the scope of this opinion.

                             SUMMARY

             The phrase "veterans who died in the line of
          duty" in article III, section 49-b of the Texas
          Constitution may embrace an individual whose death
          resulted from a service-connected injury but did
          not actually occur prior to discharge from active
          service.




                                       MARK      WHITE
                                       Attorney General of Texas




                                   p. 2089
Honorable Ray Farabee - Page 3




JOHN W. FAINTER, JR.
First Assistant Attorney General

RICBARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible




                                   p. 2090